United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Bakersfield, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1486
Issued: March 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2008 appellant filed a timely appeal from a November 19, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim for an increased
pay rate and an April 11, 2008 nonmerit decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly determined appellant’s pay rate for
compensation purposes; and (2) whether the Office properly refused to reopen his case for
further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case is before the Board for the second time. By decision dated July 13, 2006, the
Board set aside a March 31, 2005 decision determining appellant’s pay rate for compensation

purposes.1 The Board found that the Office correctly applied the provisions of 5 U.S.C.
§ 8114(d)(3) in determining his pay rate as he did not work in the position in which he was
employed at the time of injury for a whole year immediately preceding the injury and the
position would not have afforded employment for substantially the whole year. The Board noted
that appellant was a career seasonal employee as his company and the employing establishment
had a July 1990 contract that established an expectation of recurring seasonal employment. The
Board concluded that the Office properly calculated appellant’s pay rate as $436.00 per week by
using the pay rate of a full-time administratively determined (AD) employee at the rate provided
for appellant in the contract between the company and the employing establishment of $10.90
per hour. The Board determined, however, that the Office did not consider whether his average
daily wage during the year preceding his injury multiplied by 150 yielded a greater pay rate
pursuant to section 8114(d)(3). The Board remanded the case for the Office to contact
appellant’s federal employers for the year immediately preceding his work injury to determine
his daily wages for that period. The Board noted that his employers appeared to be the
Department of Interior’s Bureau of Land Management (BLM) and the Department of
Agriculture’s U.S. Forest Service (Forest Service). The findings of fact and conclusions of law
from the prior decision are hereby incorporated by reference.
In a letter dated July 28, 2006, appellant noted that he worked as an AD employee and
received pay at either a daily or hourly rate. AD personnel were not covered by overtime rules,
laws passed after 1992 or rules applicable to federal employees. Appellant maintained that his
payroll records were not kept for more than seven years and thus had been destroyed. He
contended that the Office erred in failing to consider his similar employment in determining his
pay rate. Appellant asserted that he earned $38.00 per hour working for Petersen Equipment as a
medical supervisor, the same position that he held for the Forest Service.
By letters dated July 31, 2006, the Office requested that the Forest Service and the BLM
provide appellant’s daily wages from August 29, 1991 to August 29, 1992. The BLM
resubmitted a contract showing that he would receive a flat rate of pay of $174.40 per day for
work performed. The Forest Service indicated that he worked from August 21 through 31, 1992
as a fire emergency hire and that it had no records of income prior to August 21, 1992.
Appellant earned $1,716.75 from August 21 to 31, 1992.
On July 20, 2006 the BLM indicated that AD employees worked in emergencies, usually
suppressing fires. An AD employee was not a regular government employee and did not sign an
Oath of Office or receive government benefits. AD employees were covered under the Federal
Employees’ Compensation Act (the Act).2
In a letter dated October 7, 1998, Audrey Johnston, the chief executive officer of Petersen
Equipment, stated:
“[Appellant] has been an operations officer for Petersen Equipment since 1988.
He does not receive pay from Petersen Equipment because our contracts are with
1

57 ECAB 680 (2006). On August 30, 1992 appellant, then a 56-year-old subcontractor, sustained chronic
chemical pneumonitis and an aggravation of asthma due to fuel splashing onto his face and in his mouth. The Office
paid him compensation beginning October 16, 1993 at a pay rate of $436.00 per week.
2

5 U.S.C. §§ 8101-8193.

2

the Federal Government and under our contracts he is a [f]ederal employee.
[Appellant’s] pay with the Federal Government was around $25.00 per hour. I no
longer have those records.”
In a letter dated November 9, 1998, Petersen Equipment clarified that appellant did not
receive pay from the company while working under a contract with the Federal Government.
Appellant received $40.00 per hour from the company when he was not employed with the
government.
In a September 27, 2006 telephone call, the employing establishment indicated that
appellant possibly worked for both the BLM and the Forest Service on the Rainbow fire and
noted that an employee could work for several agencies under one contract.
By letter dated October 23, 2006, Arlene D. Brown, a budget analyst with the BLM,
asserted that the AD plan under which appellant worked provided for an hourly rather than a
daily wage. She noted that the July 1990 contract referred to by the Board in its July 13, 2006
decision was an emergency equipment rental agreement (EERA). Ms. Brown stated that, while
she signed the original EERA, as the Forest Service broke the fire it was responsible for
processing claims and payment. She stated:
“In your letter dated July 31, 2006, you requested that we provide you with the
wages earned each day from August 29, 1991 through August 29, 1992. In order
to do this, we would have to know which agencies hired him and ask them to
query their records (if they have them that far back) and get the information. This
was an EERA that could have been used by any [f]ederal [a]gency across the
United States during the period in question.
“I would assume that [appellant] would have received 1099s from the agencies
that hired him during the period of time in question. If he can provide that to us,
we might be able to provide the information that is being asked for.”
By decision dated October 24, 2006, the Office denied appellant’s claim for an increased
pay rate. It found that he earned $1,716.75 in the year preceding his injury from the Forest
Service. The Office noted that the BLM asserted that the Forest Service paid appellant even
though it signed the contract. It calculated appellant’s earnings using the 150 formula and found
that it yielded a pay rate of $33.00 per week. The Office consequently determined that it
properly paid him at the higher rate of $436.00 per week pursuant to section 8114(d)(3).
On August 17, 2007 appellant requested reconsideration. He contended that AD
personnel were not subject to rules governing federal employees. Appellant related that all his
employment and payroll records had been destroyed. He asserted that the Office must contact
every the BLM, Forest Service, National Park Service and Bureau of Indian Affairs office in the
country to check for his payroll records. Appellant also challenged the Board’s prior finding that
he was a career seasonal employee. He argued that his compensation should be based on a daily
pay rate of $174.40 per day or $38.00 per hour. Appellant also contended that the Office failed
to consider his similar employment in calculating his pay rate. He maintained that he earned
$40.00 per hour at Peterson Equipment performing the same job as held with the BLM at the

3

time of injury. Appellant submitted a letter dated July 26, 2006 from James C. Knox, the BLM,
who indicated that AD personnel were not career seasonal employees.3
In a decision dated November 19, 2007, the Office denied modification of its October 24,
2006 decision. It found that appellant had not submitted any evidence that he earned wages in
concurrent similar employment at the time of his injury. The Office further noted that it did not
have the obligation to contact every agency in the country to obtain possible payroll records.
On December 14, 2007 appellant questioned whether the Office had considered all of the
submitted information in reaching its November 19, 2007 decision. He contended that the Office
should have notified Petersen Equipment of the need to maintain his records. Appellant again
noted that the Office must contact all offices to obtain his pay rate information as there is no
national data base. He argued that 5 U.S.C. § 8114(d)(3) did not apply to AD employees.
Appellant also contended that he should have received pay at a higher AD rate based on the
actual work performed. He noted that pay for an AD was based on an 8- to 16-hour workday and
that overtime rules did not apply. Appellant resubmitted evidence previously of record relevant
to the pay rate determination, including the October 7 and November 9, 1998 letters from
Ms. Johnston and the July 20 and 26, 2006 letters from the BLM. He further submitted a form
from the Internal Revenue Service advising a taxpayer to keep records for four years and a form
showing that overtime was not paid to AD personnel.
In a letter dated January 11, 2008, the Office noted that it had received all the evidence
submitted by appellant when reaching its November 19, 2007 decision. On January 15, 2008
appellant requested reconsideration. In an accompanying letter dated January 14, 2008, he
requested the number of cases accepted or rejected by the Office since 1992.
By decision dated April 11, 2008, the Office denied appellant’s request for
reconsideration on the grounds that he failed to submit evidence and argument sufficient to
warrant reopening his case for further merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8105(a) of the Act provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of his
monthly pay, which is known as his basic compensation for total disability.”4 Section 8110(b) of
the Act provides that total disability compensation will equal three fourths of an employee’s
monthly pay when the employee has one or more dependents.5 Pay rate for compensation
purposes is defined in section 8101(4) as the monthly pay at the time of injury, the time disability
begins or the time disability recurs, if the recurrence is more than six months after returning to
full-time work, which ever is greater.6

3

Appellant further resubmitted pay rate information previously of record.

4

5 U.S.C. § 8105(a).

5

Id. at § 8110(b).

6

Id. at §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

4

Section 8114(d)(1) and (2) of the Act,7 provide methodology for computation of pay rate
for compensation purposes by determining average annual earnings at the time of injury. Section
8114(d)(1) and (2) of the Act specify methods of computation of pay for employees who worked
in the employment for substantially the whole year prior to the date of injury and for employees
who did not work the majority of the preceding year, but for whom the position would have
afforded employment of substantially the whole year if the employee had not been injured.
Section 8114(d)(3) provides:
“If either of the forgoing methods of the average annual earnings cannot be applied
reasonably and fairly, the average annual earnings are a sum that reasonably
represents the annual earning capacity of the injured employee in the employment
in which he was working at the time of the injury having regard to the previous
earnings of the employee in federal employment and of other employees of the
United States in the same or most similar class working in the same or most similar
employment in the same or neighboring location, other previous employment of the
employee or other relevant factors. However, the average annual earnings may not
be less than 150 times the average daily wage the employee earned in the
employment during the days employed within one year immediately preceding the
injury.8
ANALYSIS -- ISSUE 1
The Board previously affirmed the Office’s use of section 8114(d)(3) of the Act in
determining appellant’s pay rate for compensation purposes. Section 8114(d)(3) provides for the
calculation of average annual earnings in situations where the employee did not work
substantially the whole year prior to the injury and was not employed in a position that would
have afforded employment for substantially a whole year. The employee’s average annual
earnings are a sum that reasonably represents the annual earning capacity of the injured
employee in the employment in which he was working at the time of the injury having regard to
the previous earnings of the employee in federal employment and of other employees of the
United States in the same or most similar class working in the same or most similar employment
in the same or neighboring location, other previous employment of the employee or other
relevant factors. However, the average annual earnings may not be less than 150 times the
average daily wage the employee earned in the employment during the days employed within
one year immediately preceding the injury.9 The Board found that the Office properly
determined that his average annual earnings were $10.90 per hour or $436.00 per week. The
Board determined, however, that the Office had not considered whether appellant’s average
annual earnings were less than 150 times the average daily wage he earned in his employment
for the year immediately preceding the injury.
On remand the Office requested that the Forest Service and the BLM provide appellant’s
daily wages for the year preceding his work injury. The BLM submitted a contract showing that
7

5 U.S.C. § 8114(d)(1) and (2).

8

Id. at § 8114(d)(3).

9

Monte Fuller, 51 ECAB 571 (2000).

5

he would receive a flat rate of $174.40 per day. The Forest Service indicated that appellant
worked from August 21 through 31, 1992 as an emergency fire hire. Appellant earned $1,716.75
during that period. On October 23, 2006 Ms. Brown explained that the Forest Service paid
appellant compensation as it “broke the fire.” She indicated that she would have to query every
agency across the country to get information about his earnings in the year prior to his injury.
Ms. Brown noted that appellant would have received 1099 tax forms from any agency that hired
him during that period.
Based on this evidence, the Office determined that appellant earned $1,716.75 in the year
prior to his August 30, 1992 work injury, or earnings of $6.60 per day. It multiplied $6.60 per
day by 5 to find a pay rate of $33.00 per week. Under the 150 formula, however, appellant’s
average annual daily earnings of $6.60 are multiplied by 150, which yields $990.00 per year, or
$19.04 per week. As this amount is less than the pay rate of $436.00 found by the Office and
previously affirmed by the Board, the Office properly denied appellant’s claim for an increased
pay rate.
Appellant contended that the Office erred in failing to contact every federal office in the
BLM, Forest Service, National Park Service and Bureau of Indian Affairs to determine whether
he earned wages in the year preceding his injury. He has not, however, specifically listed any
employer or provided any employment information, such as tax forms, in support of his
contention that he performed additional federal employment. This is appellant’s responsibility.
Appellant additionally maintained that the Office erred in failing to include his
concurrent, similar earnings in calculating his pay rate. Earnings from concurrent nonfederal
employment may be combined with the federal salary in determining pay rate if derived from
similar employment.10 By letter dated October 7, 1998, Ms. Johnston related that appellant did
not receive pay from Peterson Equipment but was instead paid as a federal employee under
contracts between the Federal Government and the company. She no longer had records of his
employment. On November 9, 1998 Ms. Johnson maintained that when appellant was not
working under contract with the Federal Government he earned $40.00 per hour from Peterson
Equipment. She did not submit any evidence documenting her assertion or the hours worked by
appellant and paid by Peterson Equipment in the year prior to August 30, 1992. Appellant,
consequently, has not established that he had earnings for concurrent, similar employment.
Appellant argued that he was not a career seasonal employee and that his compensation
should be based on a pay rate of $174.40 per day or $38.00 per hour. As discussed, however, the
provisions of section 8114(d)(3) apply to determining his compensation and establish his pay
rate as $436.00 per week.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
11

10

See L.C., 60 ECAB ___ (Docket No. 08-224, issued December 23, 2008).

11

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”

6

previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.12 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.13 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.14
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.15 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.16 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.17
ANALYSIS -- ISSUE 2
In its November 19, 2007 decision, the Office denied appellant’s request for an increased
pay rate. On January 14, 2008 appellant requested that the Office provide the number of cases
that it had accepted or rejected since 1992. He submitted a form from the Internal Revenue
Service indicating that tax records should be maintained four years and a form showing that
overtime rates did not apply to AD personnel. Appellant’s request for information about the
Office’s processing of cases, however, does not constitute a relevant legal argument sufficient to
warrant reopening his case for further review of the merits. Further, the evidence about tax
records and overtime rates is not relevant to the Office’s determination of his pay rate. Evidence
or argument that does not address the particular issue involved does not warrant reopening a case
for merit review.18
Appellant resubmitted pay rate information, including letters from Ms. Johnston dated
October 7 and November 9, 1998 and from the BLM dated July 20 and 26, 2006. He again
argued that the Office should have contacted all government agencies to determine his pay rate
and that the provisions of the Act did not apply as he was an AD employee. Evidence or
argument, however, which repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.19

12

20 C.F.R. § 10.606(b)(2).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

15

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

16

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

17

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

18

Freddie Mosley, 54 ECAB 255 (2002).

19

Richard Yadron, 57 ECAB 207 (2005).

7

Appellant further contended that the Office should have notified Petersen Equipment of
the need to maintain his records and that he should have been paid at a higher rate then specified
because of the work that he performed. The Office, however, is not responsible for the work
records of a private company or determining the rate that a claimant is paid for his federal
employment. Thus, appellant’s argument does not have a reasonable color of validity such that it
would warrant reopening his case for merit review.20
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or constitute
new and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly determined appellant’s pay rate for
compensation purposes. The Board further finds that the Office properly refused to reopen his
case for further review of the merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 11, 2008 and November 19, 2007 are affirmed.
Issued: March 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

20

Elaine M. Borghini, 57 ECAB 549 (2006).

8

